UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,


         -v-
                                                         CRIMINAL ACTION NO.: 20 MJ 2386
ISAAC ABERGEL,
                                                              TELEPHONE CONFERENCE
                              Defendant.
                                                                SCHEDULING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference is scheduled for Tuesday, April 7, 2020 at 9:30am on the Court’s

conference line. The parties are directed to call: (866) 390-1828; access code: 380-9799, at the

scheduled time.


Dated:          New York, New York
                April 6, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
